J-S30039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

WILLIAM H. BIRK

                            Appellant              No. 3510 EDA 2014


           Appeal from the Judgment of Sentence October 29, 2014
            In the Court of Common Pleas of Northampton County
             Criminal Division at No(s): CP-48-SA-0000242-2014


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                           FILED JUNE 04, 2015

        Appellant William H. Birk appeals pro se from the judgment of

sentence entered in the Northampton County Court of Common Pleas

following his bench trial conviction for driving while operating privilege is

suspended or revoked.1 We affirm.

        On June 18, 2014, Appellant received citations for driving while

operating privilege is suspended or revoked and for violating a local

ordinance regulating the licensing of waste collectors. Opinion, 1/21/2015,

at 1; Docket, No. MJ-03201-NT-0000163-2014.          On August 14, 2014,

Magisterial District Judge Roy A. Manwaring II found Appellant guilty of

driving while operating privilege was suspended and imposed a fine and

____________________________________________


1
    75 Pa.C.S. § 1543(a).
J-S30039-15



costs.    Opinion, 1/21/2015, at 1.    On August 20, 2014, Judge Manwaring

found Appellant not guilty of violating the local ordinance regulating the

licensing of waste collectors.       Docket No. MJ-03201-NT-0000163-2014.

Appellant filed a summary appeal of the conviction for driving while

operating privilege was suspended to the Court of Common Pleas. Opinion,

1/21/2015, at 1; Docket No. CP-48-SA-0000242-2014.              On October 29,

2014, the trial court found Appellant guilty of driving while operating

privilege was suspended and imposed $302.50 in fines and costs.           Order,

10/29/2014.

         On November 25, 2014, Appellant filed a timely notice of appeal. Both

Appellant and the trial court complied with Pennsylvania Rule of Appellate

Procedure 1925.

         Appellant raises the following nineteen issues on appeal:

           1. Judge Giordano’s denial of Motion to Recuse despite
           unanswered violation of Pennsylvania Crimes Code in the
           certified record - Disagreed.

           2. Credibility of Officer [Dominick] Fragano’s hearsay
           testimony - Agreed.

           3. Court leading Officer Fragano’s testimony - Agreed.

           4. Court acceptance of Officer Fragano’s conflicting false
           testimony - Agreed.

           5. Court acceptance of the Abuse of Police Power regarding
           the illegal search and seizure in violation of the Fourth
           Amendment - Not Addressed.

           6. Violation of the “Fruit of the Poisonous Tree” doctrine -
           Not Addressed.



                                       -2-
J-S30039-15


         7. Court acceptance of testimony by Officer Fragano that
         he issued a fraudulent citation for trash collection - Not
         Addressed.

         8. Court acceptance of Attorney [William] Matz’s false
         testimony about a fraudulent citation for trash collection -
         Not Addressed.

         9. Court denial of entry of proof of license - Not Addressed.

         10.    Court failure to recognize violation of 72 hour
         requirement for release of alleged evidence - Disagreed.

         11. Court acceptance of false description of the Alley
         location - Not Addressed.

         12. Court failure to rule on legality of driving on a narrow,
         limited access right of way alley - Not Addressed.

         13. Court allowance of entry of false and irrelevant
         testimony - Not Addressed.

         14. Court failure to identify the time of the alleged offense
         - Not Addressed.

         15. Court complaint of unfairness when Officer Fragano’s
         credibility is questioned - Not Addressed.

         16. Penn Dot failure to confirm suspension after inquiry -
         Disagreed.

         17. Court acceptance of unsworn hearsay testimony about
         alleged evidence - Not Addressed.

         18. Court acceptance of testimony that the vehicle was
         unoccupied at the time a moving violation citation was
         issued - Not Addressed.

         19. Court’s closing statement provides unquestionable
         proof of Court bias - Disagreed.

Appellant’s Brief at 4-5 (verbatim).

      Appellant groups the questions presented into the following six

categories: (1) recusal; (2) Pennsylvania Department of Transportation

“PennDOT”); (3) 75 Pa.C.S. § 1543(a) (driving while operating privilege is


                                       -3-
J-S30039-15



suspended or revoked); (4) fraudulent citations; (5) credibility of Officer

Dominick Fragano; and (6) credibility of Assistant District Attorney (“ADA”)

William Matz.2

        Appellant’s first category, recusal, includes issue 1 (“Judge Giordano’s

denial of [m]otion to [r]ecuse despite unanswered violation of Pennsylvania

[c]rimes [c]ode in the certified record”),3 and issue 19 (“[c]ourt’s closing

statement provides unquestionable proof of Court bias”).       In these issues,

Appellant argues the trial judge was biased and his failure to recuse himself

resulted in an unfair trial. We disagree.

        We presume “judges of this Commonwealth are ‘honorable, fair and

competent,’ and when confronted with a recusal demand, have the ability to

determine whether they can rule impartially and without prejudice.”

Commonwealth v. Kearney, 92 A.3d 51, 60 (Pa.Super.2014) (quoting

Commonwealth v. Druce, 848 A.2d 104, 108 (Pa.2004)). “A motion for

recusal is initially directed to and decided by the jurist whose impartiality is

being challenged.” Id. (quoting Commonwealth v. Abu-Jamal, 720 A.2d

79, 89 (Pa.1998)). The trial judge:

____________________________________________


2
    Appellant’s categories have been re-ordered for ease of discussion.
3
  The certified record does not contain a written motion for recusal. Prior to
trial, Appellant stated: “I have been here before. I have been with you to
the Supreme Court. I think maybe you ought to recuse yourself from this.”
N.T., 10/29/2014, at 3. The trial court denied this motion. Id. at 4 (“Your
motion to recuse me as a Judge is hereby denied.”).



                                           -4-
J-S30039-15


           [M]ust first make a conscientious determination of his or
           her ability to assess the case in an impartial manner, free
           of personal bias or interest in the outcome. The jurist
           must then consider whether his or her continued
           involvement in the case creates an appearance of
           impropriety and/or would tend to undermine public
           confidence in the judiciary.

Id. (quoting Abu-Jamal, 720 A.2d at 89).

        A party seeking a trial judge’s recusal “bears the burden of producing

evidence establishing bias, prejudice, or unfairness necessitating recusal.”

Id. (quoting Druce, 848 A.2d at 108).            We will not disturb a trial court’s

decision to deny a motion for recusal absent an abuse of discretion. Id.

        The trial court denied Appellant’s motion for recusal.       The trial court

noted it presided over a prior matter with Appellant and when it “became

aware of its history with Appellant, [it] made a clear statement reflecting

that there were no bad feelings or animosity toward [Appellant] in regard to

any prior interactions with [Appellant] in [the] unrelated past case.”

Opinion, 1/21/2015, at 3.4 The trial court noted it proceeded in a fair and

____________________________________________


4
    Before the trial, the following exchange occurred:

           [THE COURT]:       Do we know each other?        Have we met
           before?

           [APPELLANT]: I have been here before. I have been with
           you to the Supreme Court. I think maybe you ought to
           recuse yourself from this.

           [THE COURT]: You mean the garbage case?

           [APPELLANT]: Yeah.
(Footnote Continued Next Page)


                                           -5-
J-S30039-15



impartial manner.         Id. at 3-4.      The court further noted the statement

Appellant relied on to support his claim of bias, i.e., the court found “no

great joy in having [Appellant] in front of [the court] once again,” came after

the trial proceedings and before disposition and “suggests unhappiness with

[Appellant] being in trouble, as opposed to harboring any negative

connotations toward Appellant personally.” Id. at 4; N.T., 10/29/2014, at


                       _______________________
(Footnote Continued)

          [THE COURT]:     Okay.          I won that case in the Supreme
          Court, by the way.

          [APPELLANT]: Excuse me?

          [THE COURT]: I said I won that case in the Supreme
          Court. I have no bad feelings about it.

          [APPELLANT]: Well, you say you won it but there is still a
          petition into this Court about that case.

          [THE COURT]: Okay.

          [APPELLANT]: There is [sic] two petitions.

          [THE COURT]: Does that case have anything to do with
          this case? I have no animosity towards you, Mr. Birk. I
          thought I bent over backwards to accommodate you. I’m
          not going to recuse myself in this case.

          You understand what I said?

          [APPELLANT]: Yeah.

          [THE COURT]: Your motion to recuse me as a judge is
          hereby denied. I thought my handling of that case was
          very fair and I gave you every opportunity in the world to
          come into compliance with the township’s order.

N.T., 10/29/2014, at 3-4.




                                            -6-
J-S30039-15



25.    The trial court further noted that in the present case, it provided

Appellant “with every opportunity to fairly argue his case and even

demonstrated respect for Appellant presenting his case pro se, by assisting

him when it was evident he did not know how to properly proceed with his

arguments,” and inquiring as to the possibility of decreasing Appellant’s

fine.5 Id.

       The trial court did not abuse its discretion when it found it could assess

Appellant’s case in an impartial manner, free of personal bias or interest in

the outcome. Further, the trial transcript establishes the trial court acted in

an unbiased and impartial manner. Issues 1 and 19 lack merit.

       In his next category of issues, which includes issue 9 (court denial of

entry of proof of license) and issue 16 (PennDOT failure to confirm

suspension after inquiry), Appellant challenges the notice he received from

PennDOT. Appellant references numerous letters he received from PennDOT

from November 15, 2013 through February 12, 2015. Appellant’s Brief at

12-14.6      He maintains the letters initially required a medical and vision
____________________________________________


5
  An individual convicted of driving while operating privilege is suspended is
subject to a mandatory $200.00 fine. 75 Pa.C.S. § 1543(a) (“Except as
provided in subsection (b), any person who drives a motor vehicle on any
highway or trafficway of this Commonwealth after the commencement of a
suspension, revocation or cancellation of the operating privilege and before
the operating privilege has been restored is guilty of a summary offense and
shall, upon conviction, be sentenced to pay a fine of $200.”).
6
  Appellant did not attach the letters to the brief and they are not contained
in the certified record. He attached a copy of his driver’s license to his
(Footnote Continued Next Page)


                                           -7-
J-S30039-15



examination, which he complied with, and the driver’s skill test requirement

contained in subsequent letters has “never been explained or justified.”

Appellant’s Brief at 14.

      We regard this category as a challenge to the sufficiency of the

evidence.    We apply the following standard when reviewing a sufficiency of

the evidence claim: “[W]hether viewing all the evidence admitted at trial in

the light most favorable to the verdict winner, there is sufficient evidence to

enable the fact-finder to find every element of the crime beyond a

reasonable doubt.”          Commonwealth v. Lehman, 820 A.2d 766, 772

(Pa.Super.2003), affirmed, 582 Pa. 200, 870 A.2d 818 (2005) (quoting

Commonwealth v. DiStefano, 782 A.2d 574 (Pa.Super.2001)). When we

apply this standard, “we may not weigh the evidence and substitute our

judgment for the fact-finder.” Id.

      “[T]he facts and circumstances established by the Commonwealth

need not preclude every possibility of innocence.”     Lehman, 820 A.2d at

772 (quoting DiStefano, 782 A.2d at 582).           Moreover, “[a]ny doubts

regarding a defendant’s guilt may be resolved by the fact-finder unless the

evidence is so weak and inconclusive that as a matter of law no probability

of fact may be drawn from the combined circumstances.”              Id.   “The

Commonwealth may sustain its burden of proving every element of the

                       _______________________
(Footnote Continued)

appellate brief and a copy of a March 2015 letter to his appellate reply brief.
Appellant’s Brief at Exh. C; Appellant’s Reply Brief at Exh. 1.



                                            -8-
J-S30039-15



crime beyond a reasonable doubt by means of wholly circumstantial

evidence.” Id. (quoting Commonwealth v. Hennigan, 753 A.2d 245, 253

(Pa.Super.2000)).

      In applying the above test, we must evaluate the entire record and we

must consider all evidence actually received. DiStefano, 782 A.2d at 582

(quoting Hennigan, 753 A.2d at 253).         Further, “the trier of fact while

passing upon the credibility of witnesses and the weight of the evidence

produced, is free to believe all, part or none of the evidence.” Id.

      The Motor Vehicle Code provides:

         (a)   Offense defined.--Except as provided in subsection
               (b), any person who drives a motor vehicle on any
               highway or trafficway of this Commonwealth after
               the commencement of a suspension, revocation or
               cancellation of the operating privilege and before the
               operating privilege has been restored is guilty of a
               summary offense and shall, upon conviction, be
               sentenced to pay a fine of $200.

75 Pa.C.S. § 1543. The Commonwealth must also establish the defendant

had “actual notice” of the license suspension.     Commonwealth v. Baer,

682 A.2d 802, 805 (Pa.Super.1996).

       Officer Fragano testified that he observed Appellant operating a

motor vehicle on a public roadway maintained by the Borough of Hellertown.

N.T., 10/29/2014, at 5, 7, 11, 13. In addition, the Commonwealth entered

Appellant’s certified driving record into evidence at trial. See Commonwealth

Exh. 1. This record established that PennDOT mailed notice of the license

suspension to Appellant on April 30, 2014, and that Appellant’s license would


                                     -9-
J-S30039-15



be suspended as of June 4, 2014. Id. Appellant admitted at the trial that

he received notice of his license suspension. N.T., 10/29/14, at 19-20.7

Appellant offered no evidence his license was not suspended on June 18,

2014, the date of the citation. Id. at 20-21.8 The evidence presented by

the Commonwealth established Appellant was driving a motor vehicle with a

suspended license on June 18, 2014 and received actual notice of the

suspension.

       In his next category of issues, Appellant argues he did not violate 75

Pa.C.S. § 1543(a) because he was not on a “highway” or “trafficway” and

because Officer Fragano could not have observed Appellant from his alleged

vantage point.9      Appellant’s Brief at 14.      This category includes issue 11
____________________________________________


7
  Appellant testified that he received notice, which informed him he had to
complete certain requirements. N.T., 10/29/2014, at 19-20. He attempted
to contact PennDOT, both by telephone and letter. Id. He did not have a
letter informing him his license was no longer suspended. Id. at 20-21.
8
   Appellant submits a copy of his driver’s license, which was issued on
December 30, 2013, with an expiration date of June 4, 2015. Appellant’s
Brief at Exh. C. It does not appear the copy of the license was admitted at
trial and, therefore, it is not a part of the certified record and we cannot
review it. Further, it establishes only that when Appellant was issued a
license in 2013 it was to expire on June 4, 2015. It does not establish his
license was not suspended on June 18, 2014. Appellant also relies on a
March 26, 2015 letter recalling his driving privilege, arguing his license was
not suspended until he received this letter, and does not discuss suspension.
Appellant’s Reply Brief at 8. This letter, however, recalls his license.
Appellant’s Reply Brief at 8, Exh. 1. His license was suspended effective
June 4, 2014, after he received notice sent on April 30, 2014.
9
  Although the argument section of Appellant’s brief does not contain
argument regarding whether Officer Fragano had an opportunity to witness
(Footnote Continued Next Page)


                                          - 10 -
J-S30039-15



(“[c]ourt acceptance of false description of the alley location”), issue 12

(“[c]ourt failure to rule on legality of driving on a narrow, limited access

right of way alley”), and issue 18 (“[c]ourt acceptance of testimony that the

vehicle was unoccupied at the time a moving violation citation was issued”).

      As discussed above, the Motor Vehicle Code prohibits an individual

from driving on a “highway or trafficway of this Commonwealth after the

commencement of a suspension, revocation or cancellation of the operating

privilege and before the operating privilege has been restored.” 75 Pa.C.S.

§ 1543(a). The Motor Vehicle Code contains the following definitions:

          “Alley.” A street or highway intended to provide access to
          the rear or side of lots or buildings in urban districts and
          not intended for the purpose of through vehicular traffic.

          ...

          “Highway.” The entire width between the boundary lines
          of every way publicly maintained when any part thereof is
          open to the use of the public for purposes of vehicular
          travel. The term includes a roadway open to the use of the
          public for vehicular travel on grounds of a college or
          university or public or private school or public or historical
          park.

          ...

          “Motor vehicle.” A vehicle which is self-propelled except
          an electric personal assistive mobility device or a vehicle
          which is propelled solely by human power.

                       _______________________
(Footnote Continued)

Appellant operate the vehicle, he raises it in his questions presented and in
his reply brief, and Appellant claimed during trial that Officer Fragano could
not have observed him drive due to the layout of the alley.              N.T.,
10/29/2014, at 14-17, 22; Appellant’s Reply Brief at 6-7.



                                           - 11 -
J-S30039-15


         ...

         “Private road or driveway.” A way or place in private
         ownership and used for vehicular travel by the owner and
         those having express or implied permission from the
         owner, but not by other persons.

         ...

          “Suspend.” To withdraw temporarily by formal action of
         the department any license, registration or privilege issued
         or granted by the department. Following a period of
         suspension, the department shall restore the license,
         registration or privilege.

         ...

         “Trafficway.” The entire width between property lines or
         other boundary lines of every way or place of which any
         part is open to the public for purposes of vehicular travel
         as a matter of right or custom.

         ...

         “Urban district.” The territory contiguous to and
         including any street which is built up with structures
         devoted to business, industry or dwelling houses situated
         at intervals of less than 100 feet for a distance of a quarter
         of a mile or more.

75 Pa.C.S. § 102.

      Officer Fragano testified that Appellant operated a motor vehicle on a

public roadway maintained by the Borough of Hellertown while Appellant’s

license was suspended.     N.T., 10/29/2014, at 5, 7, 11, 13. There was no

evidence the road was an “alley” or a “private road”, as there was no

evidence it was in an urban district or that it was not intended for through

motor vehicle traffic.   Cf. Commonwealth v. Baughman, 516 A.2d 390,

390-91 (Pa.Super.1986) (finding dirt track, which was on private property

and dead-ended, was a “trafficway” where there were no signs or barriers

                                     - 12 -
J-S30039-15



prohibiting access, people occasionally drove their cars on the road, and it

was “open to the public,” as it was “customarily used by at least certain

members of the public, and it was used for vehicular traffic”).        Further,

Officer Fragano testified he observed Appellant operate the vehicle on the

road, which the Borough maintained, and the trial court was free to credit

this testimony. N.T., 10/29/2014, at 7, 11, 13, 15, 18.     Issues 11, 12, and

18 lack merit.

       Appellant’s next category of issues, fraudulent citations, includes issue

5 (“[c]ourt acceptance of the [a]buse of [p]olice [p]ower regarding the

illegal search and seizure in violation of the Fourth Amendment”), issue 6

(“[v]iolation of the fruit of the poisonous tree doctrine”), and issue 7 10

(“[c]ourt acceptance of testimony by Officer Fragano that he issued a

fraudulent citation for trash collection”). On June 18, 2014, Appellant

received two citations: a citation for violating the local licensing of waste

collectors ordinance and a citation for driving while operating privilege was

suspended. The magisterial court dismissed the citation for violation of the

local licensing of waste collectors ordinance. Appellant maintains, because

the local ordinance citation was dismissed, he could not be prosecuted for

driving while operating privilege was suspended, which was a secondary
____________________________________________


10
   Issue 7 challenges Officer Fragano’s testimony and claims the citation for
violation of the local licensing of waste collectors ordinance was fraudulent.
Pages 14-16, infra, discuss Appellant’s claims regarding Officer Fragano.




                                          - 13 -
J-S30039-15



citation. Appellant’s Reply Brief at 6. Appellant further argues that, because

the citation was “fraudulent,” the ensuing search and seizure violated the

Fourth Amendment and constituted the “fruit of the poisonous tree.”11

Appellant’s Brief at 11.     We disagree.

       Although the magisterial court found Appellant did not violate the local

licensing of waste collectors ordinance, it, and the Court of Common Pleas,

were free to find the Commonwealth presented sufficient evidence that

Appellant drove while his operating privilege was suspended where the

Commonwealth presented evidence Appellant was driving his vehicle on a

trafficway after he received notice his license was suspended.         See 75

Pa.C.S. § 1543(a); see also supra pp. 8-10 (Commonwealth presented

sufficient evidence to sustain the operating a vehicle while license suspended

conviction).
____________________________________________


11
   Although it was unclear from his initial brief what search and seizure he
referred to, Appellant’s reply brief clarified that he believes Officer Fragano
ordered a search of Appellant’s Wife’s truck and that, after this search,
Appellant’s driver’s license was seized and confiscated and his Wife’s truck
was impounded. Appellant’s Reply Brief at 6. Officer Fragano testified he
requested Appellant’s license, which Appellant produced, and testified the
truck was impounded.        N.T., 10/29/2014, at 8.         When a vehicle is
impounded, the police department conducts an inventory search, which
likely occurred here. Commonwealth v. Henley, 909 A.2d 352, 359
(Pa.Super.2006) (“An inventory search of an automobile is permitted where:
(1) the police have lawfully impounded the automobile; and (2) the police
have acted in accordance with a reasonable, standard policy of routinely
securing and inventorying the contents of the impounded vehicle.”). There
is no evidence the impoundment, or any inventory search that followed, was
improper.




                                          - 14 -
J-S30039-15



        Appellant’s next category of issues challenges the credibility of Officer

Fragano.     This category includes issue 2 (“[c]redibility of Officer Fragano’s

hearsay testimony”), issue 3 (“[c]ourt leading Officer Fragano’s testimony”),

issue    4   (“[c]ourt    acceptance      of    Officer    Fragano’s   conflicting    false

testimony”), issue 7 (“[c]ourt acceptance of testimony by Officer Fragano

that he issued a fraudulent citation for trash collection”),12 and issue 15

(“[c]ourt complaint of unfairness when Officer Fragano’s credibility is

questioned”).       Appellant claims Officer Fragano’s testimony is false.

Appellant’s Brief at 11.      Appellant reasons Officer Fragano could not have

observed the account he testified to from the “narrow, limited access, right

of way alley.” Id. Appellant also claims Officer Fragano lacks knowledge of

the     Motor   Vehicle   Code,    which,      Appellant    maintains,   only   prohibits

unlicensed driving on a “highway or traffic way,” not the “narrow, limited

access[,] right of way alley.”        Id.      Appellant also states Officer Fragano’s

testimony is questionable because the other citation issued by the officer

was dismissed and private complaints have been filed against him.                    Id. at

12.

        “[I]t is for the fact-finder to make credibility determinations, and the

finder of fact may believe all, part, or none of a witness’s testimony.”


____________________________________________


12
   Issue 7 challenges Officer Fragano’s testimony and claims the citation for
violation of the local licensing of waste collectors ordinance was fraudulent.
Pages 13-14, supra, discuss Appellant’s claim the citation was fraudulent.



                                            - 15 -
J-S30039-15



Commonwealth v. Thompson, 934 A.2d 1281, 1285 (Pa.Super.2007)

(citing Commonwealth v. Goins, 867 A.2d 526, 528 (Pa.Super.2004)).

This Court “defer[s] to the trial court’s findings of fact, because it is the fact-

finder’s sole prerogative to pass on the credibility of the witnesses and the

weight to be given to their testimony.” Commonwealth v. Whitlock, 69

A.3d 635, 637 (Pa.Super.2013) (citing Commonwealth v. Baker, 946 A.2d

691, 693 (Pa.Super.2008)).

      The trial court noted Appellant had an opportunity to cross-examine

Officer Fragano, but offered no evidence to challenge Officer Fragano’s

testimony regarding the events of June 18, 2014. Opinion, 1/21/2015, at 6-

7.   Further, Officer Fragano testified he observed Appellant operate the

vehicle, requested that Appellant produce his license, and discovered the

license was suspended.      N.T., 10/29/2014, at 6-8. The trial court found

Officer Fragano’s testimony credible, and we will defer to this determination.

Opinion, 1/21/2015, at 7; Whitlock, 69 A.3d at 637.            Appellant’s claims

regarding Officer Fragano lack merit.

      Appellant’s last category challenges statements made by ADA Matz,

which is issue 8 (“[c]ourt acceptance of [ADA] Matz’s false testimony about

a fraudulent citation for trash collection”).    Appellant maintains ADA Matz

“falsely testified” that the citation for violation of the local licensing of waste

collectors ordinance was not appealed and he remained silent when Officer

Fragano gave false testimony about the violation of the Motor Vehicle Code,

again arguing that he was not operating his vehicle on a highway or

                                      - 16 -
J-S30039-15



trafficway. Appellant’s Brief at 12. The Pennsylvania Rules of Professional

Conduct state:

         (a) A lawyer shall not knowingly:

         (1) make a false statement of material fact or law to a
         tribunal or fail to correct a false statement of material fact
         or law previously made to the tribunal by the lawyer; [or]

          ...

         (3) offer evidence that the lawyer knows to be false. If a
         lawyer, the lawyer’s client, or a witness called by the
         lawyer, has offered material evidence before a tribunal or
         in an ancillary proceeding conducted pursuant to a
         tribunal’s adjudicative authority, such as a deposition, and
         the lawyer comes to know of its falsity, the lawyer shall
         take reasonable remedial measures, including, if
         necessary, disclosure to the tribunal. A lawyer may refuse
         to offer evidence, other than the testimony of a defendant
         in a criminal matter, that the lawyer reasonably believes is
         false.

Pa.R.Prof.Conduct 3.3. Appellant presents no evidence ADA Matz presented

false testimony.

      Officer Fragano issued two citations on June 18, 2014: a driving while

operating privilege is suspended citation and a violation of a local licensing of

waste collectors ordinance citation.          District Judge Manwaring found

Appellant not guilty of violating the licensing of waste collectors ordinance,

and no appeal was taken.      Opinion, 1/21/2015, at 9; accord Docket, No.

MJ-03201-NT-0000163-2014. At trial, the following exchange occurred:

         [OFFICER FRAGANO]: . . . At that point in time I told Mr.
         Birk he needed to call for a ride. I did issue a citation to
         him for driving under suspension and for Borough
         Ordinance at this point for the trash. And it ended up
         towing his vehicle and putting it in impound.

                                     - 17 -
J-S30039-15


          [THE COURT]:        He didn’t appeal the Borough Ordinance,
          did he?

          [ATTORNEY MATZ]: No.

          [THE COURT]: Mr. Matz, the only thing before me is the
          driving while suspended?

          [MR. MATZ]: That’s correct. That is the only nature of the
          appeal form that was filed.

N.T., 10/29/2014, at 8-9.

       ADA Matz accurately described the procedural history of the citations.

The trial court found ADA Matz’s representations were “proper and in

accordance with applicable rules of professional responsibility.”       Opinion,

1/21/2015, at 9.        Further, as discussed above, Officer Fragano did not

present false testimony regarding the applicability of the driving while

operating privilege suspended statute.13           Therefore, ADA Matz did not

commit any violation in remaining silent during this testimony. Issue 8 lacks

merit.

       Four of Appellant’s claims are not easily classified, including issue 10

(“[c]ourt failure to recognize violation of 72 hour requirement for release of

alleged evidence”); issue 13 (“[c]ourt allowance of entry of false and

irrelevant testimony”); issue 14 (“[c]ourt failure to identify the time of the

alleged offense”); and issue 17 (“[c]ourt acceptance of unsworn hearsay
____________________________________________


13
   Moreover, although Officer Fragano presented his version of events and
stated they were on a public road, it was for the fact-finder to determine
whether the road was a public road or an alley or private driveway, as
Appellant alleged. N.T., 10/29/2014, at 12-14. As evidenced by the verdict,
the trial court, as fact-finder, found it was a trafficway.



                                          - 18 -
J-S30039-15



testimony about alleged evidence”). To the extent these issues raise claims

not discussed above, they are waived. The claims are undeveloped and we

are unable to discern Appellant’s arguments on appeal. Commonwealth v.

Snyder, 870 A.2d 336, 342 (Pa.Super.2005) (undeveloped claims waived);

Commonwealth v. Spotz, 18 A.3d 244 (Pa.2011) (claim unreviewable and

waived for lack of development where appellant did not develop the claim

factually or legally, did not support it with citations, and the court could not

discern what error allegedly occurred).            Accordingly, we will affirm the

judgment of sentence.

       Judgment of sentence affirmed.14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/4/2015




____________________________________________


14
  Appellant’s motion to dismiss all charges, motion to dismiss fraudulent
charges, and two motions to order a retrial are denied.



                                          - 19 -